Citation Nr: 0418392
Decision Date: 04/15/04	Archive Date: 07/21/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  03-17 820	)	DATE APR 15 2004
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel

 
INTRODUCTION

The appellant had active military service from September 1942 until September 1945.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which found that new and material evidence had not been received to reopen the appellants claim for service connection for hypertension.

The appellant requested a hearing in this case, however, such request was subsequently withdrawn.

The Board additionally notes that in February 1998 the appellant appointed The American Legion to serve as his representative.  In November 2002, however, the appellant indicated in his statement in support of claim (VA Form 21-4138) that he was not now associated with American Legion.  Nevertheless, the claims file contains a written brief supplied to the Board by The American Legion on behalf of the appellant.  Therefore, as detailed in the remand below, the appellant should be requested to provide written clarification with respect to the status of any current representation.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify you if further action is required on your part.


FINDINGS OF FACT

1.  In September 1977, the RO denied, on the merits, the appellants claim for service connection for hypertension.  The appellant was notified of the decision and his appellate rights, and he did not appeal that decision.

2.  The evidence added to the record is new and material, and as such the appellants claim for service connection for hypertension is reopened.


CONCLUSIONS OF LAW

1.  The September 1977 RO decision that denied service connection for hypertension is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.201, 20.302 (2003).

2.  New and material evidence has been received, and the claim for service connection for hypertension is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a)(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of facts pertinent to his claim.  On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his representative of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means non-evidentiary facts, such as the claimants address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

In this case, the appellant was provided with a VCAA letter in February 2002 notifying him what was needed to substantiate this claim.  In light of the favorable decision contained herein, that is, the reopening of the appellants claim, it is clear that sufficient evidence was developed in this case in this respect.  As discussed in more detail in the REMAND below, there is also a duty to assist the appellant, which includes ascertaining whether he is entitled to a VA examination in this case.


II.  Reopening of Claim for Service Connection for Hypertension

The September 1977 RO decision denying service connection for hypertension is final.  38 U.S.C.A. §§ 5108, 7104, 7105 (b) and (c) (West 2002); 38 C.F.R. §§ 20.201, 20.302 (2003).  The Boards conclusion is predicated upon the appellants notification of the rating decision and his appellate rights, and the appellants subsequent failure to provide any correspondence evidencing his intent to challenge that decision.

A final decision cannot be reopened and reconsidered by VA unless new and material evidence is presented in connection with a request that the previously denied claim be reopened.  See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  When it is determined that new and material evidence has been submitted, VA must reopen a previously denied claim.  See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 Vet. App. 283, 286-87 (1993).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Regardless of the actions of the RO, the Board has a legal duty to address the new and material evidence requirement.  If the Board finds that no new and material evidence has been submitted, it is bound by a statutory mandate not to consider the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), affd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  The regulatory changes of the new and material evidence requirement of 38 C.F.R. § 3.156(a) in the VA regulations implementing the Veterans Claims Assistance Act of 2000 apply only to a claim to reopen that was received on or after August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 2001).  As the appellant filed his claim to reopen on August 13, 2001, the regulatory changes to the definition of new and material evidence effective August 29, 2001 found at 38 C.F.R. § 3.156(a) (2003) do not apply.  Rather, the definition of new and material evidence in effect prior to August 29, 2001 will be applied.

For claims to reopen filed prior to August 29, 2001, new and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant does not have to demonstrate that the new evidence would probably change the outcome of the prior denial.  Rather, it is important that there be a complete record upon which the claim can be evaluated, and some new evidence may contribute to a more complete picture of the circumstances surrounding the origin of a claimants injury or disability.  Hodge, 155 F.3d at 1363.

The evidence submitted by the appellant since the September 1977 rating decision includes lay statements, VA medical records from October 2000 to August 2001, private medical records from Dr. P. dated from July 1997 to April 1999, private medical records from Dr. W. dated in January 2002, private medical records from Martin Memorial Health Systems dated in September 2001, a copy of an application for an insurance policy with Home Life Insurance Company dated in April 1951, a copy of a Home Life Insurance Company coverage certificate, a copy of an application for an insurance policy with Prudential Insurance Company of America dated in March 1964, and private medical records of unknown origin dated from September 1977 to 1982.

The Board has thoroughly reviewed all of the aforementioned evidence.  Furthermore, the aforementioned evidence is new in that it was not previously of record.  At this point, the Board is obligated to consider whether any of the aforementioned evidence also satisfies the materiality requirement.  The Board notes that, although it has considered all of the alleged new and material evidence, it shall focus upon the private medical records from Martin Memorial Health Systems dated in September 2001 as they are dispositive of the materiality element of the appellants new and material evidence claim.

The September 2001 private medical records from Martin Memorial Health Sysytems contain a current diagnosis of hypertension.  Furthermore, the Board notes that the appellants claims file did not previously contain a current hypertension diagnosis.  As such, this evidence is neither cumulative nor redundant and it bears directly and substantially on the appellants claim for entitlement to service connection for hypertension.  (Emphasis added).  Therefore, this evidence must be considered in order to fairly decide the merits of the appellants claim.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension, and, to that extent only, the appeal is granted.


REMAND

The Board initially notes that the appellate issue pending before the Board is whether new and material evidence have been received to reopen the claim for service connection for hypertension, and not whether the appellant is entitled to the requested benefits.  Bernard v. Brown, 4 Vet. App. 384 (1993).  These two questions are distinct, and where the appellant is prejudiced by the Boards consideration of an issue not previously presented at the RO, the Board is precluded from adjudicating such issue.  Id.

As previously noted, the Boards ability to address an issue that was not addressed by the RO is contingent upon whether the appellant will be prejudiced by the Boards consideration of the issue in the first instance.  See 38 U.S.C.A. §§ 5104, 5107(a), 7104(a), and 7105(d)(1); 38 C.F.R. §§ 3.103(a), 3.103(c)(1), 3.103(c)(2), 3.103(d), 19.9, 19.25, 19.29, and 19.31; see also VAOPGCPREC 16-92 (1992).

The Board finds that, as an appellate body, it cannot decide the appellants claim for service connection for hypertension on the merits without violating the appellants due process rights.  Therefore, the Board concludes that this case must be remanded to allow the agency of original jurisdiction to make a determination as to the appellants entitlement to service connection for hypertension in light of all of the evidence of record.

The Board notes a possible discrepancy in the record with respect to whether the appellant is currently represented by The American Legion.  The appellant is afforded the right to representation at all stages of an appeal by a recognized organization, attorney, agent, or other authorized person.  38 C.F.R. § 20.600 (2003).  Furthermore, the appellant also has the right to revoke a representatives authority to act at any time.  38 C.F.R. § 20.607 (2003).  Such revocation must be provided in writing to either the agency of original jurisdiction or the Board, as applicable.  38 C.F.R. § 20.607 (2003).  The appellant in this case appointed The American Legion as his representative in February 1998.  However, the appellant in his November 2002 statement in support of claim (VA Form 21-4138) indicated that he was not now associated with American Legion.  Nevertheless, the claims file also contains a written brief supplied to the Board by The American Legion after the appellants November 2002 written revocation of his representatives authority to act on his behalf.  Therefore, as detailed in the remand below, the appellant should be requested to clarify the current status of any representation by The American Legion in this case.
 
Accordingly, this case is remanded for the following:

1.  The appellant should be requested to clarify, in writing, as to whether he is currently represented by The American Legion.  If the appellant indicates that he is not represented by The American Legion, then inquiry should be made as to whether he would like other representation.

2.  The appellant should also be requested to provide any relevant VA, private, or other medical evidence not previously of record.  In addition, the appellant should also be requested to identify any other possible sources of relevant medical evidence that was not previously of record.
3.  Upon completion of the requested development, the appellants claims folder should be reviewed to ensure that all the foregoing development has been conducted and is completed in full.  If it is determined that any development is incomplete, then appropriate corrective action should be taken.

4.  The appellants claim for service connection for hypertension should then be readjudicated.  If the benefits sought on appeal remain denied, then the appellant and his representative, if any, should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, provides for expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     ______________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans Appeals

  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
? Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the United States Court of Appeals for Veterans Claims.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 	 4597	Page 1	CONTINUED
 
Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 	 4597	Page 2	

